Citation Nr: 1340896	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  07-08 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a left shoulder disability.  

3.  Entitlement to an increased initial rating for hypertension, rated as noncompensably disabling before May 15, 2012, and as 10 percent disabling since May 15, 2012.  


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1985 to January 1988 and from January 2001 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled to appear for a Travel Board hearing in July 2009.  He failed to appear.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702 (2013). 

In a January 2013 rating decision, the RO increased the disability rating for hypertension, from 0 percent to 10 percent, effective May 15, 2012.  This grant does not represent a total grant of benefits; thus, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for an acquired psychiatric disorder and for erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which includes electronic VA treatment records.  Any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The Board remanded the appeal in December 2009, August 2011 and May 2013.  Because of new Federal Circuit Court precedent, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case in May 2013 primarily for the scheduling of VA examinations to determine the etiology of any right and left shoulder disabilities, to evaluate the current level of severity of the service-connected hypertension disability, and to determine if increases in the Veteran's high blood pressure readings were indicative of a permanent increase in his blood pressure.  

An electronic printout indicates that the Veteran was scheduled for VA examinations in June 2013.  However, a copy of the notice letter(s) sent to the Veteran to notify him of the scheduled examinations is not of record.  The record shows that the Veteran failed to appear.  The RO issued a Supplemental Statement of the Case attesting to such in September 2013.  

Prior to May 2013, the United States Court of Appeals for Veterans Claims (Court) had held that VA was entitled to the presumption of regularity that VA employees had properly discharged their official duty to notify a Veteran of scheduled VA examinations.  The presumption of regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of notice in the claims file did not constitute clear evidence to rebut the presumption of regularity.  Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  While this appeal was pending, the Federal Circuit issued Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In Kyhn, the Federal Circuit vacated the Court's Kyhn II decision holding that the Court relied upon extra-record evidence to make a finding of fact in the first instance.  

Indeed, the Board acknowledges the AMC's attempts to contact the Veteran after the scheduled examinations, via telephone, in August 2013.  Nevertheless, in light of the Federal Circuit's ruling in Kyhn and the absence of verification that the Veteran received proper notice of the scheduled June 2013 VA examinations, additional development is required.  The VA examination notice letters must be associated with the claims file or the Veteran must be scheduled for additional VA examinations.

The Board reminds the Veteran that, corresponding to VA's duty to assist him, is a duty on his part to cooperate with VA in developing a claim and that failure to report to an examination may impact his appeal.  38 C.F.R. § 3.655 (2013); Wood v. Derwinski, 1 Vet. App. 193, 193 (1991).

Finally, the Board notes that the most recent VA medical center records included in the claims file are dated in January 2013.  If more recent treatment records exist, such records should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records dating since January 2013.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Associate with the claims file, via paper or virtual VA, the VA notice letters apprising the Veteran of the scheduled June 2013 examinations.

3.  If, and only if, the VA examination notice letters are not available, schedule the Veteran for a VA joints examination to obtain a medical opinion as to whether his current right shoulder disability and left shoulder disability are related to active service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 
  
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any bilateral shoulder disability arose during service or is otherwise related to any incident of service, to include a fall off of a gas truck.  The examiner should provide a rationale for the conclusions reached.  

4.  If, and only if, the VA examination notice letters are not available, schedule the Veteran for a VA hypertension examination to determine the current severity of his hypertension.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  

The examiner should describe all symptomatology related to the Veteran's service-connected hypertension.  The examiner should determine the Veteran's current diastolic pressure and systolic pressure.  The examiner should also determine whether the Veteran's blood pressure readings since March 2012 are indicative of permanently increased diastolic pressure or whether the Veteran had temporarily higher blood pressure readings associated with treatment for his other disabilities (i.e. back and shoulder pain, headaches).  The examiner should make a finding regarding whether the Veteran's diastolic pressure since March 2012 is considered to be predominantly 110 or more, predominantly 120 or more, or predominantly 130 or more.  A rationale for any opinion expressed should be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  Such documentation must be incorporated into the Veteran's claims file, via paper or virtual VA. 

6.  After completion of the above development and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


